Exhibit 10.1

 

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
executed and entered into as of March 29, 2019 and effective as of the Effective
Date, by and among BLONDER TONGUE LABORATORIES, INC., a Delaware corporation
(“Parent”), R. L. DRAKE HOLDINGS, LLC, a Delaware limited liability company
(“Drake”, and together with Parent, collectively the “Borrowers”), BLONDER
TONGUE FAR EAST, LLC, a Delaware limited liability (“Far East”, and together
with the Borrowers, collectively the “Credit Parties” and each a “Credit
Party”), the Lenders party hereto, and STERLING NATIONAL BANK, a national
banking association, as administrative and collateral agent (in such capacity,
and including its successors and permitted assigns, the “Administrative Agent”)
for the Lender Parties.

 

W I T N E S S E T H:

 

WHEREAS, the Credit Parties, the Lenders and Administrative Agent entered into
that certain Loan and Security Agreement dated as of December 28, 2016 (the
“Original Loan Agreement”, and as amended hereby and as the same may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), for the purposes and consideration therein expressed;

 

WHEREAS, the Parent and its consolidated Subsidiaries failed to satisfy the
Fixed Charge Coverage Ratio financial covenant set forth in Section 9.14(a) of
the Original Loan Agreement for the Fiscal Months ending December 31, 2018 and
January 1, 2019, each of which failures constitutes an Event of Default under
and as defined in Section 10.1(c)(i) of the Loan Agreement (collectively, the
“Existing Events of Default”); and

 

WHEREAS, the Credit Parties have requested, and the Administrative Agent and
Lenders have agreed, to waive the Existing Events of Default and amend certain
provisions of the Original Loan Agreement, all in accordance with the terms and
subject to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Loan Agreement, in consideration
of the loans which may hereafter be made by the Lenders to Borrowers, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto do hereby agree as follows:

 

Article I
DEFINITIONS AND REFERENCES

 

Section 1.1. Terms Defined in the Original Loan Agreement. Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Original Loan Agreement shall have the same meanings whenever
used in this Amendment.

 



Second Amendment to Loan and Security Agreement – Page 1

 

 

Article II
AMENDMENTS TO ORIGINAL LOAN AGREEMENT

 

Section 2.1. Unrestricted Cash on Hand. The following defined term is hereby
added to Section 1.1 of the Original Loan Agreement in the proper alphabetical
order:

 

“Unrestricted Cash on Hand” means, as of any date of determination, the
aggregate amount of cash of Credit Parties that is properly classified as
“unrestricted cash” for purposes of GAAP as of such date and excluding any and
all cash that is subject to any Lien (other than Liens securing the Obligations)
or is subject to any restrictions on the use thereof to pay Debt and other
obligations of the Credit Parties.

 

Section 2.2. Minimum Liquidity. Clause (a) of Section 9.14 of the Original Loan
Agreement is hereby amended and restated as follows:

 

(a) Credit Parties shall not permit the sum of (i) Unrestricted Cash on Hand
plus (ii) Availability to be less than $2,000,000 at any time.

 

Section 2.3. Availability. Clause (c) of Section 9.14 of the Original Loan
Agreement is hereby deleted in its entirety.

 

Article III
WAIVER; FEES, COSTS AND EXPENSES

 

Section 3.1. Waiver. The Credit Parties acknowledge that the Existing Events of
Default have occurred and are continuing under the Original Loan Agreement.
Subject to satisfaction of the conditions precedent set forth in Article IV
hereof, the Administrative Agent hereby waives and elects to forego exercising
rights and remedies in respect of the Existing Events of Default. The Credit
Parties hereby agree that, except as expressly set forth in this Article III,
nothing in this Amendment, or the performance by the parties of their respective
obligations hereunder, constitutes or shall be deemed to constitute a waiver of
any of the rights or remedies of the Administrative Agent or the Lenders under
the terms of the Loan Agreement, any other Loan Document or Applicable Law, all
of which are hereby reserved. The Credit Parties acknowledge that the
Administrative Agent and Lenders are not waiving any Default or Event of Default
other than the Existing Events of Default. Nothing herein shall be implied or
construed to modify the terms of the Loan Documents except as expressly provided
herein or to obligate Administrative Agent or Lenders to grant any further
waivers, consents or enter into any additional amendments or modifications of
the Loan Agreement or any other Loan Document.

 



Second Amendment to Loan and Security Agreement – Page 2

 

 

Section 3.2. No Other Waiver or Course of Dealing. Credit Parties hereby
acknowledge and agree that irrespective of (i) the amendments and waivers
granted herein, (ii) any amendments, consents, waivers or forbearances
previously granted by Administrative Agent or any Lender regarding the Loan
Documents; (iii) any previous failures or delays of Administrative Agent or any
Lender in exercising any right, power or privilege under the Loan Documents or
Administrative Agent or any Lender making of any Loans or other extensions of
credit during any period of the existence of a Default or an Event of Default;
or (iv) any previous failures or delays of Administrative Agent or any Lender in
the monitoring or in the requiring of compliance by Credit Parties with the
duties, obligations and agreements of Credit Parties under the Loan Documents,
hereafter each Credit Party will be expected to comply strictly with its duties,
obligations and agreements under the Loan Documents. Further, the amendments,
consents, waivers, forbearances, failures, delays, Loans and extensions of
credit described in the foregoing clauses (i) through (iv) shall not constitute
a waiver of any past, present or future violation, Default or Event of Default
of any Credit Party or any other Person under the Loan Documents, except for the
amendments, consents and waivers expressly provided for in this Amendment and
shall not directly or indirectly in any way whatsoever either: (a) impair,
prejudice or otherwise adversely affect Administrative Agent’s or any Lender’s
right at any time to exercise any right, privilege or remedy in connection with
the Loan Documents or any other contract or instrument; or (b) amend or alter
any provision of the Loan Documents or any other contract or instrument; or (c)
constitute any course of dealing or other basis for altering any obligation of
any Credit Party or any other Person or any right, privilege or remedy of
Administrative Agent or any Lender under the Loan Documents or any other
contract or instrument; or (d) constitute any consent by Administrative Agent or
any Lender to any prior, existing or future violations of the Loan Documents.

 

Section 3.3. Fees, Costs and Expenses. In consideration of the agreements of
Administrative Agent and Lenders set forth herein, including without limitation
the waivers set forth above in this Article III, Borrowers hereby agree to pay
to Administrative Agent, for the benefit of itself and the Lenders, an amendment
and waiver fee of $15,000 on the date first set forth above, which fee shall be
allocated among the Administrative Agent and the Lenders as the Administrative
Agent and the Lenders shall determine. Additionally, Borrowers hereby reaffirm
their agreement under the Loan Agreement to pay or reimburse Administrative
Agent on demand for all costs and expenses incurred by Administrative Agent in
connection with the Loan Documents, including without limitation all reasonable
fees and disbursements of Administrative Agent’s legal counsel. Without limiting
the generality of the foregoing, Borrowers specifically agree to pay all fees
and disbursements of counsel to Administrative Agent for the services performed
by such counsel in connection with the preparation of this Amendment and the
documents and instruments incidental hereto. Credit Parties hereby agree that
Administrative Agent may, at any time or from time to time in its sole
discretion and without further authorization by Credit Parties, make one or more
Revolving Loans to Borrowers under the Loan Agreement, or apply the proceeds of
any Revolving Loan, for the purpose of paying such amendment and waiver fee and
any other such fees, disbursements, costs and expenses in connection with this
Amendment.

 

Article IV
CONDITIONS OF EFFECTIVENESS

 

Section 4.1. Effective Date. This Amendment shall become effective as of the
date of this Amendment once the following conditions precedent have been
satisfied in full (the “Effective Date”):

 

(a) Administrative Agent shall have received, at Administrative Agent’s office,
a duly executed counterpart of this Amendment, executed by the Credit Parties;

 



Second Amendment to Loan and Security Agreement – Page 3

 

 

(b) Borrowers shall have paid, in immediately available funds, to the
Administrative Agent (for the account of the Lenders) an amendment fee in the
amount of $15,000; and

 

(c) No Default or Event of Default shall have occurred and be continuing, except
for the Existing Events of Default.

 

Article V
REPRESENTATIONS AND WARRANTIES

 

Section 5.1. Representations, Warranties and Additional Covenants of Credit
Parties. In order to induce Administrative Agent and the Lenders to enter into
this Amendment, each Credit Party represents and warrants to Administrative
Agent and the Lenders that:

 

(a) After giving effect to this Amendment, the representations and warranties of
such Credit Party contained in the Original Loan Agreement are true and correct
at and as of the time of the effectiveness hereof; provided, however, those
representations and warranties containing a reference to a particular date shall
continue to be qualified by reference to such date.

 

(b) Each Credit Party is duly authorized to execute and deliver this Amendment
and is and will continue to be duly authorized to perform its obligations under
the Loan Agreement and the other Loan Documents to which it is a party. Each
Credit Party has duly taken all limited liability company or corporate (as
applicable) action necessary to authorize the execution and delivery of this
Amendment and to authorize the performance of the obligations of such Credit
Party hereunder. The Borrowers are and will continue to be authorized to borrow
under the Loan Agreement.

 

(c) The execution and delivery by each Credit Party of this Amendment, the
performance by such Credit Party of its obligations hereunder and the
consummation of the transactions contemplated hereby do not and will not
conflict with any provision of Applicable Law, or of the certificate of
formation or incorporation, bylaws, operating agreement or other charter
documents of such Credit Party, or of any material agreement, judgment, license,
order or permit applicable to or binding upon such Credit Party, or result in
the creation of any Lien upon any assets or properties of such Credit Party.
Except for those which have been duly obtained and are in full force and effect,
no consent, approval, authorization or order of any court or governmental
authority or third party is required in connection with the execution and
delivery by any Credit Party of this Amendment or to consummate the transactions
contemplated hereby.

 

(d) When duly executed and delivered, this Amendment will be a legal and binding
instrument and agreement of each Credit Party, enforceable against such Credit
Party in accordance with its terms, except as limited by bankruptcy, insolvency
and similar laws applying to creditors’ rights generally and by principles of
equity applying to creditors’ rights generally.

 

(e) After giving effect to this Amendment, no Default or Event of Default exists
under the Loan Agreement or any of the other Loan Documents, and Credit Parties
are in full compliance with all covenants and agreements contained therein

 



Second Amendment to Loan and Security Agreement – Page 4

 

 

Article VI
MISCELLANEOUS

 

Section 6.1. Ratification of Agreement. The Original Loan Agreement as hereby
amended is hereby ratified and confirmed in all respects. Any reference to the
Loan Agreement in any Loan Document shall be deemed to refer to this Amendment
also. The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Administrative Agent or
Lenders under the Loan Agreement or any other Loan Document nor constitute a
waiver of any provision of the Loan Agreement or any other Loan Document.

 

Section 6.2. Ratification of Guaranty. Far East hereby: (i) confirms and agrees
that, notwithstanding this Amendment and consummation of the transactions
contemplated hereby, the Guaranty Agreement dated as of December 28, 2016 and
executed by Far East (the “Far East Guaranty”) and all of Far East’s covenants,
obligations, agreements, waivers and liabilities under the Far East Guaranty
continue in full force and effect in accordance with their terms with respect to
the obligations guaranteed, as the same may be modified by this Amendment; (ii)
reaffirms its waivers of each and every one of the defenses to such obligations
as set forth in the Far East Guaranty; (iii) reaffirms that Far East’s
obligations under the Far East Guaranty are separate and distinct from the
obligations of any other party under the Loan Agreement (as modified by this
Amendment) and the other Loan Documents; and (iv) waives any defense which might
arise due to the execution and delivery of this Amendment, and the performance
of the terms hereof or of the Loan Agreement (as modified by this Amendment).

 

Section 6.3. Survival of Agreements. All representations, warranties, covenants
and agreements of Credit Parties herein shall survive the execution and delivery
of this Amendment and the performance hereof, and shall further survive until
all of the Obligations are paid in full. All statements and agreements contained
in any certificate or instrument delivered by any Credit Party hereunder or
under the Loan Agreement to Administrative Agent shall be deemed to constitute
representations and warranties by, or agreements and covenants of, such Credit
Party under this Amendment and under the Loan Agreement.

 

Section 6.4. Loan Documents. This Amendment is a Loan Document, and all
provisions in the Loan Agreement pertaining to Loan Documents apply hereto.

 

Section 6.5. Governing Law. This Amendment shall be construed in accordance with
the substantive laws of the State of New York and the obligations, rights and
remedies of the parties hereto shall be determined in accordance with such laws
without giving effect to the conflicts of laws principles thereof, but including
Sections 5.1401 and 5.1402 of the General Obligations Law.

 

Section 6.6. Counterparts; Fax. This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment. This Amendment may be duly executed and delivered by facsimile
transmission, electronic mail, or other electronic means.

 



Second Amendment to Loan and Security Agreement – Page 5

 

 

Section 6.7. Release. Each Credit Party, on behalf of itself and, as applicable,
such Credit Party’s predecessors, successors, successors-in-interest, partners,
members, shareholders, managers, directors, officers, heirs, beneficiaries,
agents and assigns (each, a “Releasing Person” and collectively, the “Releasing
Persons”): (i) does hereby forever RELEASE, ACQUIT, REMISE and FOREVER DISCHARGE
each Lender Party and their respective Affiliates, Equity Interest owners,
present and former officers, directors, stockholders, members, managers,
employees, attorneys, agents and other representatives, and the respective
predecessors, successors, successors-in-interest, assigns, heirs, and
representatives of each of the foregoing (each, a “Releasee” and collectively,
the “Releasees”) from any and all actions, causes of action, counterclaims,
suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
covenants, contracts, controversies, agreements, promises, variances,
trespasses, damages, judgments, extents, executions, rights, claims, demands,
liabilities, losses, rights to reimbursement, subrogation, indemnification or
other payment, costs or expenses, and reasonable attorneys’ fees, whether in law
or in equity, of any nature whatsoever, known or unknown, suspected or
unsuspected, fixed or contingent, and whether representing a past, present or
future obligation of the Releasees, or any of them, that any of the Releasing
Persons ever had from the beginning of time, may have or hereafter can, may or
shall have against the Releasees, or any of them, which have arisen or accrued
prior to or as of the date of this Amendment, in each case to the extent in any
way relating to or arising out of or in connection with: (a) any of the
Obligations or the Loan Documents; (b) any of the transactions consummated under
any of the Loan Documents; (c) the making of any Loan or the use of the proceeds
thereof; (d) the Collateral; (e) the exercise by any Lender Party of any right
or remedy under or with respect to the Loan Documents, the Obligations, or the
Collateral; (f) the conduct of the relationship between or among any one or more
of the Lender Parties and Credit Parties (or any one or more of them); (g)
fraud, dominion, control, alter ego, instrumentality, misrepresentation,
NEGLIGENT MISREPRESENTATION, duress, coercion, undue influence, interference,
NEGLIGENCE OR GROSS NEGLIGENCE, business interruption or lost profits, slander,
libel or damage to reputation; (h) estoppel, promissory estoppel or waiver; (i)
usury or penalty or damages therefor, from any advances or loans, or from the
contracting for, charging, taking, reserving, collecting or receiving interest
in excess of the highest lawful rate; (j) intentional or negligent infliction of
mental distress, tortious interference with contractual relations, tortious
interference with governance or prospective business advantage, or mistake; (k)
any act, failure to act, event, omission, transfer, payment or transaction
occurring on or prior to the date of this Amendment; (l) any fee, penalty or
payment charged or paid under or in connection with the Loan Documents or this
Amendment; or (m) the negotiation of this Amendment and any Loan Documents (each
a “Claim” and collectively, “Claims”) and (ii) does hereby agree and covenant
not to assert or prosecute any Claims against any or all of the Releasees.THIS
AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[The remainder of this page is intentionally left blank]

 

 



Second Amendment to Loan and Security Agreement – Page 6

 

 

IN WITNESS WHEREOF, this Amendment is duly executed and delivered as of the date
first above written.

 

  BLONDER TONGUE LABORATORIES, INC., as a Borrower and a Credit Party        
By:     Name:     Title:           R. L. DRAKE HOLDINGS, LLC, as a Borrower and
a Credit Party       By:                    Name:      Title:           BLONDER
TONGUE FAR EAST, LLC, as a Guarantor and a Credit Party         By:     Name:  
  Title:  

 

Second Amendment to Loan and Security Agreement – Signature Page

 

 

 

  STERLING NATIONAL BANK, as Administrative Agent, Swing Lender and Lender      
  By:     Name:                   Title:  

 

 

Second Amendment to Loan and Security Agreement – Signature Page

 

 



 

